Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Detailed Action
Election/Restrictions

2.	Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-16, drown to a method/ non-transitory computer-readable media for receiving at a reinforcement learning agent environmental feedback and adjusting a transmission rate, classified in G06K 9/6263, H04L 41/16
II.  Clams 17-21 drown to a method for training a reinforcement learning agent to perform congestion control; and deploying the trained reinforcement learning agent, classified in  G06N 3/08, H04L 47/127, H04L 47/10 
III.  Claims 22-24 drown to a method to execute software implementing a reinforcement learning algorithm; extract network environmental parameters from traffic; and limit a rate of transmitted traffic, classified in  H04L 43/0894, G06K 9/626, H04L 43/0852  
3.	The inventions are independent or distinct, each from the other because of the following reasons:
Inventions I, II and III are related as subcombinations disclosed as usable together in a single combination.  The subcombinations are distinct if they do not overlap in scope and are not obvious variants, and if it is shown that at least one subcombination is separately usable.  In the instant case,  invention I has separate utility such receiving at a reinforcement learning agent environmental feedback and adjusting a transmission rate, invention II has training a reinforcement learning agent to perform congestion control; and deploying the trained reinforcement learning agent and  invention III  has execute software implementing a reinforcement learning algorithm; extract network environmental parameters from traffic; and limit a rate of transmitted traffic See MPEP § 806.05(d).
Invention I does not require to train a reinforcement learning agent to perform congestion control; utilize input state and reward values; deploy the trained reinforcement learning agent; extract logic within a network interface controller (NIC) transmission and/or reception pipeline configured to extract network environmental parameters from received and/or transmitted traffic; and a scheduler configure to limit a rate of transmitted traffic of plurality of data flows within a data transmission network.  Invention II does not require to receive at a reinforcement learning agent environmental feedback, adjust a transmission rate of one or more of a plurality of data flows within a data transmission network, based on the environmental feedback; extract logic within a network interface controller (NIC) transmission and/or reception pipeline configured to extract network environmental parameters from received and/or transmitted traffic; and a scheduler configured to limit a rate of transmitted traffic of plurality of data flows within a data transmission network.  Invention III does not require to require to receive at a reinforcement learning agent environmental feedback, adjust a transmission rate of one or more of a plurality of data flows within a data transmission network, based on the environmental feedback; train a reinforcement learning agent to perform congestion control; utilize input state and reward values and  deploy the trained reinforcement learning agent.
The examiner has required restriction between subcombinations usable together. Where applicant elects a subcombination and claims thereto are subsequently found allowable, any claim(s) depending from or otherwise requiring all the limitations of the allowable subcombination will be examined for patentability in accordance with 37 CFR 1.104.  See MPEP § 821.04(a).  Applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. 
4.	Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
(a)    the inventions have acquired a separate status in the art in view of their different classification;
(b)    the inventions have acquired a separate status in the art due to their recognized divergent subject matter;
(c)    the inventions require a different field of search (for example, searching different classes/subclasses or electronic resources, or employing different search queries);
(d)    the prior art applicable to one invention would not likely be applicable to another invention;
(e)    the inventions are likely to raise different non-prior art issues under 35 U.S.C. 101 and/or 35 U.S.C. 112, first paragraph.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

Conclusion
5.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kidest Mendaye whose telephone number is (571)272-
2603. The examiner can normally be reached on Monday through Friday 7:00 am-5:00pm EST. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Pappas can be reached on (571) 272-7646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. 
	Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/KIDEST MENDAYE/
Examiner, Art Unit 2448                                                                                                                                                                                                        

/JONATHAN A BUI/Primary Examiner, Art Unit 2448